UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


THEFARRO RICHARD-COULIBALY,      §
                                 §
           Plaintiff,            §
                                 §
versus                           §                      CIVIL ACTION NO. 1:19-MC-11
                                 §
MR. ALANIS, LEAD COURT SECURITY, §
OFFICE, JOHN DOE NO. 1, MARSHAL, §
FAITH, LAW CLERK JUDGE CLARK,    §
MARY MARGARET ADAMS GROVES,      §
LAW CLERK OF JUDGE HEARTFIELD, §
JUDGE CLARK, JUDGE GIBLIN, JUDGE §
HAWTHORN, JUDGE HEARTFIELD,      §
DEPUTY CHRISTIAN, BRANDI, and    §
OFFICE OF JUDGE CLARK,           §
                                 §
           Defendants.           §

                                 MEMORANDUM AND ORDER

        On June 17, 2019, Plaintiff Thefarro Richard-Coulibaly (“Plaintiff”) filed a “Motion for

Leave to File a New Complaint” (#1) and a “Motion for Leave to Proceed in Forma Pauperis”

(#2). After reviewing the pending motions, the court finds that Plaintiff’s motions should be

DENIED.

I.      Background

        In her complaint, Plaintiff contends that she is being threatened, slandered, and denied her

constitutional right to file a case in federal court and “intend[s] to file [a] multimillion-dollar civil

lawsuit against the above-named individuals” (#1). With her complaint, Plaintiff filed a motion

to proceed in forma pauperis as an indigent party under 28 U.S.C. §1915(e)(2).

        In a previous and unrelated case, United States District Judge Ron Clark issued an order

barring Plaintiff from filing subsequent complaints in this District without court permission. See
Richard-Coulibaly v. Kyles, et al., Case No. 1:16-cv-328 (E.D. Tex. Aug. 18, 2016), (#4). The

order specifically bars Plaintiff from filing “any additional motions, pleadings, affidavits, or

documents in this case or any previous case that she has filed with the Eastern District of Texas.”

Id. Judge Clark’s order also provides that any further complaints filed by Plaintiff must be

accompanied with a motion for leave, will be opened as a miscellaneous proceeding subject to a

judge’s review, and will be subjected to screening for frivolousness and jurisdictional issues in

accordance with 28 U.S.C. § 1915. Id.

II.    Analysis

       Before expending additional resources of the court and Defendants, it is necessary to

address, sua sponte, whether this matter should proceed. Title 28 of the United States Code

§ 1915(e)(2) provides for sua sponte dismissal of a complaint filed in forma pauperis if the court

determines at any time the action (i) is frivolous or malicious; (ii) fails to state a claim upon which

relief can be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief. See 28 U.S.C. § 1915(e)(2)(B); see also Campbell v. Brender, No. 3:10-CV-325-B, 2010

WL 4363396, at *4 (N.D. Tex. Oct. 25, 2010) (“District Courts have the inherent authority to

dismiss a pro se litigant’s frivolous or malicious complaint sua sponte . . . .”); accord Bradley v.

Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998). Even if a plaintiff meets the financial prerequisites

to proceed in forma pauperis, she must still establish that she has raised a non-frivolous issue. See

Unknown v. Electors for Miss., No.3:12-CV-671-TSL-MTP; 2012 WL5364730, at *2 (S.D. Miss.

Oct. 10, 2012) (citing Flores v. U.S. Attorney General, No. SA-11-CA-199-XR, 2011 WL

1486593, at *3, n.1 (W.D. Tex. Mar. 16, 2011) (“If the Court has the authority to dismiss a

non-prisoner case as frivolous once it has been filed, then the Court has the inherent authority in


                                                  2
a non-prisoner case to deny leave to proceed in forma pauperis to preclude the filing of a frivolous

complaint or claim.”).

       A complaint is frivolous if it lacks an arguable basis in law or in fact. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Newsome v. Equal Emp’t Opportunity Comm’n, 301 F.3d

227, 231 (5th Cir.), cert. denied, 537 U.S. 1049 (2002); Berry v. Brady, 192 F.3d 504, 507 (5th

Cir. 1999). A claim lacks an arguable basis in law when it is grounded on an indisputably

meritless legal theory. See Neitzke, 490 U.S. at 327; Newsome, 301 F.3d at 231. A claim lacks

an arguable basis in fact when it describes “fantastic or delusional scenarios.” Neitzke, 490 U.S.

at 327-28; see Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (stating the standard for

determining frivolity under § 1915, which includes determination of whether the facts alleged are

“clearly baseless,” meaning that the allegations are “fanciful,” “fantastic,” or “delusional”). As

those words suggest, a finding of factual frivolousness is appropriate when the facts alleged rise

to the level of the irrational or the wholly incredible, whether or not there are judicially noticeable

facts available to contradict them. Denton, 504 U.S. at 33. Relatedly, a claim is subject to

dismissal for failure to state a claim under the same standard used to review a dismissal pursuant

to Federal Rule of Civil Procedure 12(b)(6), generally, if the plaintiff is not entitled to relief.

Newsome, 301 F.3d at 231. The plaintiff must state enough facts to state a claim for relief that

is plausible on its face. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.

2007), cert. denied, 552 U.S. 1182 (2008).

       Further, when a plaintiff’s complaint is facially frivolous and insubstantial, it is viewed as

insufficient to invoke the jurisdiction of the federal courts. See Dilworth v. Dallas Cty. Cmty.

Coll. Dist., 81 F.3d 616, 617 (5th Cir. 1996). The Supreme Court has repeatedly held that the


                                                  3
federal courts are without power to entertain claims which may otherwise be within their

jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit. Hagans

v. Lavine, 415 U.S. 528, 536 (1974) (citing Newburyport Water Co. v. Newburyport, 193 U.S.

561, 579 (1904)). The Fifth Circuit has also upheld the dismissal of claims for lack of subject

matter jurisdiction when those claims are “obviously frivolous” factually. See Maringo v.

McGuirk, 268 F. App’x 309, 310 (5th Cir. 2008) (dismissing appeal as frivolous where plaintiff’s

claims were based on allegations that an attorney and her ghost sexually harassed him while he was

detained) (citing Neitzke, 490 U.S. at 327; Hagans, 415 U.S. at 536-37; Carmichael v. United

Tech. Corp., 835 F.2d 109, 114 (5th Cir. 1988)). When a plaintiff’s complaint is facially

frivolous and insubstantial, it is insufficient to invoke the jurisdiction of the federal courts. See

Weatherton v. America’s Most Wanted, No. 09-0111-BAJ-DLD, 2010 WL 4668965, at *1 (M.D.

La. Sept. 27, 2010). Under § 1915(e)(2) and the applicable legal standards, even construing

Plaintiff’s complaint liberally, it appears to the court that Plaintiff’s claims are implausible,

attenuated, unsubstantial, frivolous, and devoid of merit. See Weatherton, 2010 WL 4668965, at

*1 (citing Hagans, 415 U.S. at 536-37). In short, Plaintiff offers no legal basis supporting any

cause of action against Defendants.

       Plaintiff’s motion for leave to file a new complaint suggests some or all of the named

Defendants are interfering with her right to file a lawsuit. She then lists her past accomplishments,

such as participating on the House Judiciary Committee, working as an international model, being

a descendent of George Washington, working at the Center for the Study of Terrestrial and

Extra-Terrestrial Atmospheres, and claiming to be a current Presidential Candidate for the

Upcoming 2020 Election for President—to name a few. For relief, she requests firing certain


                                                 4
individuals for engaging in conspiracy to commit her murder—those allegedly involved in this

“conspiracy” include four federal judges, court staff, and U.S. Marshals. She seeks ten billion

dollars in damages, a convertible Mercedes, and a seven-bedroom mansion. The fact that Plaintiff

seeks these particular damages speaks to the arbitrary and fantastical nature of her unsubstantiated

allegations.

       Reading the frivolity of her claims in context with the number of other lawsuits filed by

Plaintiff leads the court to conclude that this cause of action should be dismissed as a screening

measure under 28 U.S.C. § 1915. Judge Clark’s order specifically barring subsequent filings by

Plaintiff only further supports this conclusion. Unfortunately, Plaintiff’s claims present either a

delusional scenario due to some mental incapacity or a poor attempt at self-entertainment by filing

a frivolous lawsuit. See, e.g., Kimberly v. Kardashian, No. 12-cv-1811, 2012 WL2947592, at

*1 (W.D. La. July 9, 2012). Swift dismissal is warranted to avoid further expenditure of judicial

resources on a frivolous proceeding. See id. For these reasons, the claims asserted in this case

are not properly before the court and should be dismissed as frivolous.

       Based on the incredible nature of the events alleged in Plaintiff’s complaint and the absence

of any viable claim that could be alleged in an amended complaint based on those events, the court

also finds that the action should be dismissed without the opportunity to amend and with prejudice.

See, e.g., Brodzki v. N. Richland Hills Police Dep’t, No. 3:10-CV539-P-BH, 2010 WL 1685799,

at *2 (N.D. Tex. March 31, 2010). In support, the court again references the litany of other

filings presented by Plaintiff in this District and Judge Clark’s stern order barring her from further

filings without leave of court. The court further finds that an amendment in this matter would be

futile in curing the deficiencies in Plaintiff’s pleadings.


                                                  5
III.   Conclusion

       Based upon the findings and legal reasoning stated, the undersigned finds that sua sponte

dismissal of Plaintiff’s claims against all Defendants in their entirety as frivolous, pursuant to 28

U.S.C. § 1915(e)(2), with prejudice, is appropriate.

       It is, therefore, ORDERED that Plaintiff’s “Motion for Leave to File a New Complaint”

(#1) and “Motion for Leave to Proceed in forma pauperis” (#2) are DENIED.

       SIGNED at Beaumont, Texas, this 7th day of August, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 6
